                     IN THE UNITED STATES DISTRICT COURT
                    FOR THE WESTERN DISTRICT OF WISCONSIN

- - - - - - - - - - - - - - - - - - - - - - - - - - - -- - - - - - - - - - - - - - - - - -
LANCE LEE JAMES CASPER,
                                                              OPINION AND ORDER
                            Plaintiff,
                                                                   18-cv-885-bbc
              v.

C.O. THOM-HOUGH,

                            Defendant.
- - - - - - - - - - - - - - - - - - - - - - - - - - - -- - - - - - - - - - - - - - - - - -

       Pro se plaintiff Lance Lee James Casper filed a civil action under 42 U.S.C. § 1983,

contending that defendant Thom-Hough, a correctional officer at the Columbia Correctional

Institution violated his constitutional rights by giving him the wrong medication. His

complaint is before the court for screening under 28 U.S.C. § 1915A. For the reasons below,

I conclude that plaintiff’s allegations do not support a constitutional claim against defendant.

Accordingly, I will dismiss this case.




                                           OPINION

       Plaintiff alleges that he is severely mentally ill so his medication is delivered by prison

staff. He alleges that on December 7, 2017, defendant C.O. Thom-Hough gave him another

inmate’s medication in error. Plaintiff states that it “could [have] been life or death for” him

because he is allergic to two types of medication.

       Plaintiff’s allegations implicate the Eighth Amendment. A prison official violates the

Eighth Amendment if the official acts with “deliberate indifference” to a “substantial risk of



                                                1
serious harm” to an inmate’s health or safety. Farmer v. Brennan, 511 U.S. 825, 832 (1994).

There may be some circumstances in which a prison official’s act of administering the wrong

medication to an inmate would support an Eighth Amendment claim. For example, an

inmate may state an Eighth Amendment claim if he alleges that a prison official provided the

wrong medication intentionally, routinely or with such carelessness that it appeared the

official was failing to take reasonable precautions when distributing medications. On the

other hand, a single instance in which a correctional officer grabs the wrong medication card

or misreads the correct dosage amount would not support a claim of deliberate indifference.

       In this instance, plaintiff’s allegations do not suggest that defendant acted with

deliberate indifference. He alleges only that defendant made one error that could have, but

apparently did not, harm plaintiff. These allegations suggest negligence at the most.

Because negligence, gross negligence and inadvertent errors are insufficient to state a claim

under the Eighth Amendment, Vance v. Peters, 97 F.3d 987, 992 (7th Cir. 1996), plaintiff

has failed to state a constitutional claim. Therefore, I will dismiss plaintiff’s complaint.




                                           ORDER

       IT IS ORDERED that this case is DISMISSED for plaintiff Lance Lee James Casper’s

failure to state a federal claim upon which relief may be granted. A strike shall be recorded




                                              2
in accordance with 28 U.S.C. § 1915(g). The clerk of court is directed to enter judgment

for defendant C.O. Thom-Hough and close this case.

      Entered this 15th day of January, 2019.

                                        BY THE COURT:
                                        /s/

                                        ________________________
                                        BARBARA B. CRABB
                                        District Judge




                                           3
